DETAILED ACTION
	This is in response to the above application filed on 08/03/2020. Claims 1-17 are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 14, 16, and 17 are objected to because of the following informalities:  In claims 14, 16, and 17, “and/or” should be changed to “or”. Alternate language could include “at least one of the vagina and/or the cervix” in claim 14 and “at least one of the uterus and/or the cervix” in claims 16 and 17.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 8 recites “at least a portion of the annularly shaped groove”. Claim 5, from which claim 8 depends, sets forth “at least a portion of the annularly shaped groove”. Therefore, it is unclear if the limitation in claim 8 is referring to the same portion defined in claim 5 or is intending to set forth an additional portion.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dake (US 2016/0317174).
Regarding claim 1, Dake discloses a uterine manipulator (1, FIGs 2-12, paragraphs [0104-0116]; although not disclosed as being a uterine manipulator, the device comprises the same features of the claimed invention which is disclosed as being a uterine manipulator), comprising: a shaft (Proximal end of 6, FIGs 2-3, paragraphs [0105]); a handle coupled to a proximal end of the shaft (Not shown, described in paragraph [0119]); a cutting head coupled to a distal end of the shaft (Distal end of 6 shown in FIGs 4-6), wherein the cutting head is configured to be positioned at a juncture between a cervix and a vagina (The cutting head is at least shaped and sized to be positionable at the claimed treatment area); a cutting wire (Wire 10 that comprises blade 4, FIGs 4-6, paragraphs [0105-0109, 0112, 0116]) having a stored position in which a distal portion of the cutting wire is located proximate to the cutting head (FIG 2 shows the stored position where 10 and 4 are proximal to the distal end of 6), and an extended position in which the distal portion of the cutting wire extends outwardly from the cutting head (FIGs 3-6 shows an extended position where 10 and 4 extend longitudinally outward from the distal end of 6); and a push wire (2, FIGs 4-5) slidably disposed along the shaft (2 is translatable within 6, as shown in FIGs 2-6), the push wire having a distal portion configured to engage the distal portion of the cutting wire (The distal end of 2 is attached to collar 13, which is also attached to the distal end of 10, FIGs 4-6) 
Regarding claim 2, Dake discloses the distal portion of the push wire has a pre-formed curvature configured to bend radially outwardly (FIGs 2-6 show that when 2 is extended from shaft 6, it assumes a preformed curvature that bends radially outward form a longitudinal axis of the shaft) to pierce tissue near the cervix (“to pierce tissue near the cervix” is functional language reciting an intended use of the device. Because apparatus claims are limited to structurally definable feature, the prior art device need only be capable of achieving the claimed function. The device of Dake is at least capable of being positioned near the cervix and the blade can pierce a tissue).  
Regarding claim 1, Dake discloses in an alternative embodiment, a uterine manipulator (80, FIGs 26-29, paragraphs [0168-0178]; although not disclosed as being a uterine manipulator, the device comprises the same features of the claimed invention which is disclosed as being a uterine manipulator), comprising: a shaft (Proximal end of 84, paragraphs [017-0178]); a handle coupled to a proximal end of the shaft (Not shown, described in paragraph [0175]); a cutting head coupled to a distal end of the shaft (Distal end of 84 shown in FIG 27), wherein the cutting head is configured to be positioned at a juncture between a cervix and a vagina (The cutting head is at least shaped and sized to be positionable at the claimed treatment area); a cutting wire (Wire 7 that comprises 83, FIG 27, paragraphs [0168-0171]) having a stored position in which a distal portion of the cutting wire is located proximate to the cutting head (FIG 26 shows the stored position where 7 and 83 are proximal to the distal end of 84), and an extended position in which the distal portion of the cutting wire extends outwardly from the cutting head (FIG 27 shows an extended position where 7 extends radially and longitudinally outward from the 
Regarding claim 3, Dake discloses in the alternative embodiment,  the distal portion of the cutting wire comprises a cuff (81, FIGs 26-27, paragraph [0170]), and wherein the distal portion of the push wire is configured for being inserted into the cuff (2 extends through a lumen in the cuff, see FIG 27) in order to pull the distal portion of the cutting wire outwardly from the cutting head (Cuff 81 constrains the distal end of 7 to the distal end of 2, thereby aiding in pulling the distal portion of the cutting wire outwardly from the cutting head as 2 is distally advanced/84is proximally retracted).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dake (US 2016/0317174).
Regarding claim 13, Dake discloses the invention substantially as claimed, as set forth abo9ve for claim 1 in the alternative embodiment of FIG 26.
Dake is silent regarding a power source electrically coupled to the cutting wire.  
However, Dake discloses in the alternative embodiment of FIGs 30-31, a cutting wire (71) having a power source electrically coupled thereto (Paragraphs [0179] disclose wire 71 is energized. Paragraph [0180] discloses an electric current is provided by an RF electrocautery device) in conjunction with a cutting blade (74).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the cutting wire of the embodiment of FIG 26 to comprise a power source electrically coupled thereto, as taught by the alternative embodiment of FIG 30, for the purpose of providing additional tissue severing capabilities to the cutting wire. 
Allowable Subject Matter
Claims 4-12 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/Primary Examiner, Art Unit 3771